NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                             JUL 09 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

JOSE E. HERNANDEZ,                                No. 12-17669

              Plaintiff - Appellant,              D.C. No. 2:12-cv-00369-MMD-
                                                  CWH
  v.

INDYMAC BANK; et al.,                             MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Miranda Du, District Judge, Presiding

                              Submitted July 8, 2013 **


Before: KOZINSKI, Chief Judge, CANBY and TALLMAN, Circuit Judges.

       Plaintiff Jose Hernandez appeals pro se the district court’s denial of his

request for preliminary injunctive relief against defendants. We have jurisdiction

under 28 U.S.C. § 1292(a)(1), and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                                                                      2